Appellant was convicted of the offense of unlawfully being in possession of a still, etc., to be used for the purpose of manufacturing prohibited liquors, etc. The court, sitting en banc, has read the entire record, and we find no evidence tending to connect appellant with the possession of the still, which was found some distance from his home. Mere suspicion, however strong, will not take the place of legal evidence. For the error in refusing to give, at appellant's request, the general affirmative charge in his favor, the judgment is reversed, and the cause remanded.
Reversed and remanded.